DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
                             Continued Examination Under 37 CFR 1.114A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/12/2022 has been entered.                                     
                                       Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of r ejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 10, 12, 14-16 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over KAZUNORI et al. (JP 2001-221496, see attached translation) in view of Kim et al. (WO2016/093634).
In regards to claim 1, KAZUNORI discloses a purification dehumidifier (refer to Figs. 1-2 and 9) comprising: a housing (housing 2) including an air inlet (see annotated Fig. below), a dehumidified air outlet (see annotated Fig. below), and a purified air outlet (see annotated Fig. below), the air inlet, the dehumidified air outlet, and the purified air outlet being all arranged on a side wall of the housing (as can be seen in Fig. 9), and the dehumidified air outlet and the purified air outlet being arranged separately (via partition; see annotated Fig. below); a fan (17) arranged in the air duct and configured to introduce an airflow (see airflow arrow in Fig. 9) into the air duct from the air inlet and blow the airflow in the air duct out from at least one of the dehumidified air outlet or the purified air outlet (as can be seen in Fig. 9); a dehumidifier assembly (see annotated Fig. below) arranged in the air duct and corresponding to the dehumidified air outlet (see annotated Fig. below); and a purifier assembly (filter 5b such as HEPA or catechin is housed inside the filter case 5a; par. 17) arranged in the air duct and corresponding to the purified air outlet (see annotated Fig. below).
        Sun fails to explicitly teach an air duct being formed in the housing, the air inlet, the dehumidified air outlet, the purified air outlet being in communication with each other via the air duct. 
           Kim teaches a dehumidification air cleaner (Fig. 1), wherein an air duct (channel formed by flow paths P1 and P2; Figs. 1-2) being formed in the housing (110), the air inlet (air suction unit 112), the dehumidified air outlet (corresponding to outlet via passage P1), and the purified air outlet (corresponding to outlet via passage P2), being in communication with each other via the air duct (channel formed by flow paths P1 and P2; Figs. 1-2).
       It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the purification dehumidifier of Sun such that an air duct being formed in the housing, the air inlet, the dehumidified air outlet, and the purified air outlet to be in communication with each other via the air duct as taught by Kim, so as the air purifying filter and the heat exchanger to be performed so that an air purifying operation and a dehumidifying operation can be performed as needed through one blower fan and to prevent having two separate ducts (refer to page 2, lines 39-42 of Kim).    

       
    PNG
    media_image1.png
    508
    923
    media_image1.png
    Greyscale


In regards to claim 2, KAZUNORI meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach further comprising: an air door assembly arranged in the housing and corresponding to at least one of the dehumidified air outlet or the purified air outlet, and configured to open or block the at least one of the dehumidified air outlet or the purified air outlet.  
         Kim further comprising: an air door assembly (an assembly of a variable flow path unit 180; Fig. 1) arranged in the housing (110) and corresponding to at least one of the dehumidified air outlet (corresponding to outlet via passage P1) or the purified air outlet (corresponding to outlet via passage P2), and configured to open (as can be seen in Fig. 2 opening position of 180) or block (as can be seen in Fig. 1 closing position of 180) the at least one of the dehumidified air outlet or the purified air outlet (refer to page 7, lines 248-249; wherein selectively open and close).  
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the purification dehumidifier of KAZUNORI to further include an air door assembly arranged in the housing and corresponding to at least one of the dehumidified air outlet or the purified air outlet, and configured to open or block the at least one of the dehumidified air outlet or the purified air outlet as taught by Kim, in order to controlling opening and closing of the variable flow path unit based on an input signal or a humidity value transmitted from the sensor unit (refer to page 3, lines 108-109 of Kim).
In regards to claim 6, KAZUNORI meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the driving member includes a step motor. Kim further teaches wherein the driving member (186) includes a step motor (page 7, line 277).  
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the purification dehumidifier of KAZUNORI such that the driving member to include a step motor as taught by Kim, in order to adjustor control a rotation angle (refer to page 7, lines 277-278 of Kim).
In regards to claim 10, KAZUNORI meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the dehumidified air outlet and the purified air outlet are spaced apart from each other in a height direction of the housing. 
        Kim further teaches wherein the dehumidified air outlet (outlet at passage P1) and the purified air outlet (outlet at passage P2) are spaced apart from each other in a height direction of the housing (as can be seen in Fig. 1). 
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the purification dehumidifier of KAZUNORI such that the dehumidified air outlet and the purified air outlet are spaced apart from each other in a height direction of the housing as taught by Kim, in order to controlling opening and closing of the variable flow path unit based on an input signal or a humidity value transmitted from the sensor unit (refer to page 3, lines 108-109 of Kim).
In regards to claim 12, KAZUNORI as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, KAZUNORI discloses wherein: the dehumidifier assembly (see annotated Fig. above) includes an evaporator (14) and a condenser (15) laminated along an air out-flowing direction (as can be seen in Fig. 9) of the dehumidified air outlet (15); and the evaporator (13) covers the dehumidified air outlet (as can be seen in Fig. 9).  
In regards to claim 14, KAZUNORI as modified meets the claim limitations as disclosed above in the rejection of claim 12. Further, KAZUNORI discloses wherein the dehumidifier assembly (see annotated Fig. above) further includes a compressor (10) accommodated in the housing (2), the compressor (10) being in communication with the evaporator (14) and the condenser (15) to form a refrigerant circulation loop (refrigeration cycle; par. 18).  
In regards to claim 15, KAZUNORI as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, KAZUNORI discloses wherein the purifier assembly includes a purification filter layer (see annotated Fig. above) covering the purified air outlet (as can be seen in Fig. 9).  
In regards to claim 16, KAZUNORI as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, KAZUNORI discloses wherein the purification filter layer (5b) includes an activated carbon filter layer (deodorizing filter made of activated carbon; refer to par. 44) and a high-efficiency air filter layer (filter is such that the finer the fibers constituting the filter, the higher the dust collecting performance; refer to par. 44).  
In regards to claim 20, KAZUNORI as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, KAZUNORI discloses wherein the dehumidified air outlet (see annotated Fig. above) and the purified air outlet (see annotated Fig. above) occupy side wall surfaces at different height positions (upper and lower height positions; Fig. 9) of the side wall of the housing and are both opposite to the air inlet (see annotated Fig. above).   
                                        
Claims 3 and 5 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over KAZUNORI et al. (JP 2001-221496, see attached translation) in view of Kim et al. (WO2016/093634), further in view of Yun et al. (US 2011/0197770).
In regards to claim 3, KAZUNORI as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Kim teaches wherein: the air door assembly includes an air door (a variable flow path unit 180; Fig. 1 of Kim) including a driving member (a driving motor 186 of Kim), a swing blade (a guide film 182), and a connection member (a rotation shaft 184) connected with the driving member (186) and the swing blade (182); and the driving member (186) is configured to drive the connection member (184) to move to drive the swing blade (182 Fig. 1 of Kim) to rotate. 
         KAZUNORI as modified fails to explicitly teach having two blades so as to: form a gap between the two swing blades to open the at least one of the dehumidified air outlet or the purified air outlet; or allow the two swing blades to abut each other to block the at least one of the dehumidified air outlet or the purified air outlet.  
          Yun teaches an air purifier with a dehumidifier, wherein two swing blades air door assembly (corresponding to a first and second rotation members 121b and 123b) to be rotated, so as to: form a gap (as can be seen in Fig. 4a for a gap between a first and second rotation members 121b and 123b) between the two swing blades (121b/123b) to open the at least one of the dehumidified air outlet or the purified air outlet; or allow the two swing blades (121b/123b) to abut each other to block the at least one of the dehumidified air outlet or the purified air outlet (as can be seen in Figs. 4a and 4b).  
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified purification dehumidifier of KAZUNORI to further having two blades so as to: form a gap between the two swing blades to open the at least one of the dehumidified air outlet or the purified air outlet; or allow the two swing blades to abut each other to block the at least one of the dehumidified air outlet or the purified air outlet as taught by Yun, so as the user to be able to purify and/or dehumidify the outside air by opening and closing the first and second inlets 121a and 123a if desired (refer to par. 72 of Yun).
In regards to claim 5, KAZUNORI as modified meets the claim limitations as disclosed above in the rejection of claim 3. Further, Yun teaches wherein one of the swing blades (121a, 123a) includes a guiding inclined surface at a joint location to be sliced with another one of the swing blades (as can be seen in Figs. 4a and b of Yun).  

Claim 4 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over KAZUNORI et al. (JP 2001-221496, see attached translation) in view of Kim et al. (WO2016/093634) and Yun et al. (US 2011/0197770), further in view of Ikeda (US 2011/0072925).
In regards to claim 4, KAZUNORI as modified meets the claim limitations as disclosed above in the rejection of claim 3, but fails to explicitly teach the limitations of claim 4.
        Ikeda teaches a driving mechanism (22; Figs. 1-4) for a damper wherein: the connection member (corresponding to damper shaft 50) includes: a first gear (pinion gears 86) connected to the driving member (corresponding to drive shaft 38); a gear rack (a rack member 32) engaged with the first gear (86); and two second gears (a first gear 44 and a second gear 46; Fig. 4) each being engaged with the gear rack (32) and connected to one end of one of the swing blades (damper 18); the driving member (38) is configured to drive the first gear (86) to rotate; the first gear (86) is configured to drive the gear rack (32) to move; the gear rack (32) is configured to drive the second gears (44, 46) to rotate; and each of the second gears (44, 46) is configured to drive a corresponding one of the swing blades (18) to rotate (refer to Fig. 4).  
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified purification dehumidifier of KAZUNORI such that the connection member to include: a first gear connected to the driving member; a gear rack engaged with the first gear; and two second gears each being engaged with the gear rack and connected to one end of one of the swing blades; the driving member is configured to drive the first gear to rotate; the first gear is configured to drive the gear rack to move; the gear rack is configured to drive the second gears to rotate; and 13Client Ref No. P201810241-WO-USAttorney Docket No. 00278.1066.0OUSeach of the second gears is configured to drive a corresponding one of the swing blades to rotate as taught by Ikeda, in order to enhance an ease of assembly of the driving force transmission mechanism of the door (refer to par. 12 of Ikeda).

Claims 7-9 and 11 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over KAZUNORI et al. (JP 2001-221496, see attached translation) in view of Kim et al. (WO2016/093634), further in view of Wu et al. (US 2006/0054712).
In regards to claim 7, KAZUNORI meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the fan includes a cross-flow fan. 
Wu teaches a dehumidifier (10; Fig. 1), wherein the fan (fan assembly 30) includes a cross-flow fan (40), (refer to par. 26). 
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the purification dehumidifier of KAZUNORI such that the fan includes a cross-flow fan as taught by Wu, in order to increase the dehumidifying capacity of the dehumidifier (refer to par. 15 of Wu).
In regards to claim 8, KAZUNORI as modified meets the claim limitations as disclosed above in the rejection of claim 7, but fails to explicitly teach wherein: the cross-flow fan includes a volute and an impeller arranged in the volute; an air inlet side of the volute is in communication with the air inlet; an air outlet side of the volute in communication with the at least one of the dehumidified air outlet and the purified air outlet.  
          Wu further teaches the cross-flow fan (40; Fig. 7) includes a volute (a scroll 80) and an impeller (rotating part of fan 40) arranged in the volute (80); an air inlet side (an inlet chamber 36) of the volute (80) is in communication with the air inlet (14); an air outlet side (an outlet chamber 38) of the volute (80) in communication with the at least one of the dehumidified air outlet and the purified air outlet (20). 
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the purification dehumidifier of KAZUNORI such that the cross-flow fan includes a volute and an impeller arranged in the volute; an air inlet side of the volute is in communication with the air inlet; an air outlet side of the volute in communication with the at least one of the dehumidified air outlet and the purified air outlet as taught by Wu, in order to increase the dehumidifying capacity of the dehumidifier (refer to par. 15 of Wu). 
In regards to claim 9, KAZUNORI as modified meets the claim limitations as disclosed above in the rejection of claim 8, but fails to explicitly teach wherein: the impeller extends along a height direction of the housing; and a height of the impeller matches a height of the air inlet.  
          Wu teaches the impeller (rotating part of fan 40) extends along a height direction of the housing (as can be seen in Fig. 4); and a height of the impeller matches a height of the air inlet (as can be seen in Fig. 4).   
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the purification dehumidifier of KAZUNORI such that the impeller extends along a height direction of the housing; and a height of the impeller matches a height of the air inlet as taught by Wu, in order to increase the dehumidifying capacity of the dehumidifier (refer to par. 15 of Wu). 
In regards to claim 11, KAZUNORI as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the air inlet, the dehumidified air outlet, and the purified air outlet are arranged along a circumferential direction of the housing.  
          Wu teaches the impeller (rotating part of fan 40) wherein the air inlet (36), the dehumidified air outlet, and the purified air outlet (20) are arranged along a circumferential direction of the housing (a front cover 12 and a rear cover 18).  
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the purification dehumidifier of KAZUNORI such that the air inlet, the dehumidified air outlet, and the purified air outlet are arranged along a circumferential direction of the housing as taught by Wu, in order to increase the dehumidifying capacity of the dehumidifier (refer to par. 15 of Wu). 

Claim 13 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over KAZUNORI et al. (JP 2001-221496, see attached translation) in view of Kim et al. (WO2016/093634), further in view of Morton (US 5,901,565).
In regards to claim 13, KAZUNORI meets the claim limitations as disclosed above in the rejection of claim 12. Further, KAZUNORI discloses wherein the dehumidifier assembly further includes: a water tank (7) in the housing (2), but fails to explicitly teach a water receiving tray in the housing, the water receiving tray being below the evaporator and in communication with the water tank.  
         Morton teaches a dehumidifier (20; refer to Fig. 1), wherein a water receiving tray (drip pan 83; Fig. 4) in the housing (24), the water receiving tray (83) being below the evaporator (63) and in communication with the water tank (bucket 30).  
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the purification dehumidifier of KAZUNORI to include a water receiving tray in the housing, the water receiving tray being below the evaporator and in communication with the water tank as taught by Winkler, in order to direct the condensate water dripping from evaporator to the collecting storage (refer to col.3, lines 43-46 of Morton). 

Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over KAZUNORI et al. (JP 2001-221496, see attached translation) in view of Kim et al. (WO2016/093634), further in view of Ikeda (US 2011/0072925).
In regards to claim 17, KAZUNORI as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach the limitations of claim 17.
        Ikeda teaches a driving mechanism (22; Figs. 1-4) further comprising: an air door assembly (corresponding to damper door assembly 18) arranged in the housing (36) including a driving member (corresponding to drive shaft 38), two swing blades (corresponding to guide walls 34a, 34b), and a connection member (corresponding to damper shaft 50) including: a first gear (pinion gears 86) connected to the driving member (corresponding to drive shaft 38); a gear rack (a rack member 32) engaged with the first gear (86); and two second gears (gear 44 and gear 82; Fig. 7) each with the gear rack (32) and connected to one end of one of the swing blades (34b).  
        It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified purification dehumidifier of KAZUNORI such that further comprising: an air door assembly arranged in the housing to be at least in one of the dehumidified air outlet or the purified air outlet of Sun, including a driving member, two swing blades, and a connection member including: a first gear connected to the driving member; a gear rack engaged with the first gear; and two second gears each engaged with the gear rack and connected to one end of one of the swing blades as taught by Ikeda, in order to enhance an ease of assembly of the driving force transmission mechanism of the door (refer to par. 12 of Ikeda).
In regards to claim 18, KAZUNORI as modified meets the claim limitations as disclosed above in the rejection of claim 17. Further, Ikeda teaches wherein the two second gears (44/82) are not engaged with each other (as can be seen in Figs. 4 and 7).  

Claim 19 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over KAZUNORI et al. (JP 2001-221496, see attached translation) in view of Kim et al. (WO2016/093634) and Ikeda (US 2011/0072925), further in view of Noritake (US 2008/0257086).
In regards to claim 19, KAZUNORI as modified meets the claim limitations as disclosed above in the rejection of claim 17, but fails to explicitly teach wherein: the gear rack includes: inner teeth on a first side of the gear rack; and outer teeth on a second side of the gear rack that is opposite to the first side; the first gear is meshed with the outer teeth of the gear rack; and the two second gears are meshed with the inner teeth of the gear rack.
Noritake teaches an opening/closing device wherein: the gear rack (8’; Fig. 6) includes: inner teeth (rack part 47') on a first side of the gear rack (8; Fig. 6); and outer teeth on a second side of the gear rack that is opposite to the first side (as can be seen in Fig. 6); the first gear (gear 46b) is meshed with the outer teeth (48’) of the gear rack (8’); and the two second gears (gears 46a) are meshed with the inner teeth (47’) of the gear rack (8’).
        It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified purification dehumidifier of KAZUNORI such that the gear rack includes: inner teeth on a first side of the gear rack; and outer teeth on a second side of the gear rack that is opposite to the first side; the first gear is meshed with the outer teeth of the gear rack; and the two second gears are meshed with the inner teeth of the gear rack as taught by Noritake, in order to provide a motor actuator in which the rotation of a motor is not required to be reversed (refer to par. 6 of Noritake).
                                              Response to Arguments
         Applicant’s arguments filed on 07/12/2022 have been considered but are moot in view of new ground of rejection as noted above.
The second cited reference teaches the amended feature as noted in the above rejection. The amended claims not taught by the previously cited reference are taught by second cited reference of KAZUNORI et al. (JP 2001-221496).
KAZUNORI teaches a purified air outlet (see annotated Fig. above), the air inlet, the dehumidified air outlet, and the purified air outlet being all arranged on a side wall of the housing (as can be seen in Fig. 9), and the dehumidified air outlet and the purified air outlet being arranged separately (via partition; see annotated Fig. above).

 
                                                     Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763
/CASSEY D BAUER/Primary Examiner, Art Unit 3763